Citation Nr: 0910220	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-38 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals, left varicocele, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from February 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted an increased schedular evaluation 
of 10 percent disabling for service-connected post-operative 
residuals, left varicocele.

In his October 2005 VA Form 9, the appellant requested a 
Travel Board hearing; the requested hearing was scheduled for 
January 12, 2009.  Prior to that hearing date, VA received 
notification that the Veteran was in the hospital and needed 
to reschedule his hearing.  On February 9, 2009, VA was 
notified that the Veteran was critically ill and was 
currently unable to travel for a hearing.  Thereafter, on 
February 13, 2009, the Veteran contacted VA and cancelled his 
request for a Travel Board hearing as he had no additional 
evidence to submit and wanted the case to be processed by the 
Board.  Accordingly, his hearing request has effectively been 
withdrawn.  38 C.F.R. § 20.704(e).


FINDING OF FACT

The service-connected post-operative residuals, left 
varicocele, has been manifested by credible complaints of 
pain and the use of a support, but there is no evidence of 
atrophy of both testicles, or symptoms of urinary frequency, 
leakage or obstructed voiding which have been attributed to 
post-operative residuals, left varicocele.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for post-operative residuals, left varicocele, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.115a-b, 4.118, Diagnostic Code 7529-7804 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in March 2005, prior to the May 2005 rating decision on 
appeal, the RO advised the Veteran of the evidence needed to 
substantiate his increased rating claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Moreover, since his 
claim is being denied, no effective date will be assigned, so 
not receiving pre-adjudication notice concerning this 
downstream element of his claim is nonprejudicial, i.e., 
harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  See, also, Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In any event, records show he did 
receive this Dingess notice in a March 2006 letter.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent a Vazquez specific letter in May 2008 and 
readjudicated the claim in the June 2008 SSOC.  Thus, the 
Board finds that the RO ultimately provided all required 
notice such that defect as to timing was cured.

As for the duty to assist, the RO obtained the Veteran's VA 
and private treatment records, he has provided written 
communications and hearing testimony before a hearing officer 
at the RO, and he has been provided VA compensation 
examinations in connection with his claim.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that his service-connected post-
operative residuals, left varicocele, is manifested by 
symptoms of pain and urinary impairment which warrant an 
increased rating of 20 percent disabling.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning higher, 
or separate, ratings under other diagnostic codes.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position."  Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)).  Diseases of the 
genitourinary system result in disabilities related to renal 
or voiding dysfunctions, infections, or a combination of 
these. 

Where the Veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20. 

When diagnostic codes refer to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Voiding dysfunctions are 
evaluated according to urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a (2008).  Benign 
neoplasms of the genitourinary system are rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7529 (2008).  In this 
case, renal dysfunction is not applicable, so the Veteran's 
disability is rated as a voiding dysfunction.

The RO has evaluated the Veteran's post-operative residuals, 
left varicocele, under Diagnostic Codes 7529-7804.  See 
38 C.F.R. § 4.27 (2008) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  This hyphenated diagnostic code may be read to 
indicate that benign neoplasms of the genitourinary system is 
the service-connected disorder and it is rated as if the 
residual condition is scars, superficial, painful on 
examination under Diagnostic Code 7804.  See 38 C.F.R. 
§§ 4.115b, 4.118, Diagnostic Codes 7529, 7804.  

In connection with his February 2005 claim for an increased 
rating, the Veteran underwent VA genitourinary examination in 
May 2005.  The report of this examination reflects that the 
Veteran complained of constant daily pain along the adnexa of 
the testes and requires scrotal support from elastic diapers, 
which he uses for urinary incontinence following prostate 
procedure, or his homemade sling, which makes use of a sock 
and elastic tied around the waist.  The examiner specifically 
noted that the Veteran's incontinence is relative to another 
problem.  The examiner noted that the Veteran takes 
hydrocodone or over the counter nonsteroidals for pain every 
day, sometimes several times a day, and his endurance for 
standing or walking is down to about 30 minutes because the 
pain accelerates if he is up on his feet too long.  
Examination further revealed normal phallus without lesions 
or deformity.  The testes both hung low in the scrotum, with 
apparent laxity of the cremasteric muscle complex.  There was 
tenderness without redness, mass, or swelling in the adnexa 
bilaterally.  There was no testicular atrophy and sensation 
and reflexes were normal.  The diagnosis was residuals of 
varicocele, post operative, with cremasteric laxity and pain.  

VA outpatient treatment records reflect the Veteran's 
continued urology treatment.  Specifically, the Veteran's 
overall status was noted as good in February 2003, he was to 
return one year later, and his overall status remained good 
in February 2004.  

Upon consideration of the foregoing, by a May 2005 rating 
decision, the schedular rating for the Veteran's service-
connected post-operative residuals, left varicocele, was 
increased to 10 percent disabling analogous to superficial 
scar that is painful on examination.  

VA outpatient treatment records as well as a June 2005 
statement from the Veteran's step-daughter reflect that the 
Veteran has very little control of his bladder and 
experiences incontinence.  

In addition, a March 2006 Verification of Diagnosis from 
Physician includes the opinion that the Veteran's 
"incontinence may have resulted from correction surgery done 
after discharge through VA."  It is noted that statements 
like this from doctors that are, for all intents and 
purposes, inconclusive as to the origin of a disorder cannot 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
Veteran's preexisting service-related condition "may have" 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  Accordingly, the Veteran was afforded 
another VA genitourinary examination to determine the 
relationship between his urinary leakage and incontinence and 
his service connected left varicocele condition.  

An August 2006 report of VA genitourinary examination notes 
the Veteran's complaints of bilateral groin pain and his 
inability to stand for more than 30 minutes or ambulate 
outside the home premises.  Examination revealed normal 
penis, no plaques, and normal testes and epididymis.  There 
was no testicular atrophy and size and consistency were 
normal.  The impression was that the testicles are normal in 
size and each testis has a vaguely inhomogeneous acoustical 
texture but contains no discrete mass.  Blood flow was normal 
in color-flow Doppler scanning and no abnormality was seen in 
either epididymis.  The examiner further noted varicocele 
seen within each spermatic cord but no blood flow was seen 
within these structures.  The possibility that they are 
thrombosed was noted.  A small hydrocele was seen on the 
right.  The diagnosis was bilateral inguinal pain status post 
varicelectomy.  Significantly, the examiner concluded that it 
is less likely than not that urinary incontinence is related 
to varicocele correction.  

In this respect, the Board notes that July 2005 medical 
notations from the VA Central-Texas Medical Center show the 
veteran was identified as having prostate cancer status post 
radical retropubic prostatectomy in 1991, and that he had 
suffered from urinary incontinence and had used diapers since 
the 1991 surgery.  However, and more importantly, the Board 
notes that the veteran is currently not service-connected for 
the prostate cancer status post radical retropubic 
prostatectomy, or any residuals thereof.

In sum, inasmuch as the competent medical evidence 
demonstrates that it is less likely than not that urinary 
incontinence is related to varicocele correction, an 
evaluation in excess of 10 percent disabling is not warranted 
under Diagnostic Code 7529 for benign neoplasms of the 
genitourinary system.

In summary, the left varicocele has been manifested by 
subjective complaints of pain and objective indications of 
tenderness, but there is no evidence of atrophy of the 
testicles, or symptoms of urinary frequency, leakage or 
obstructed voiding which have been attributed to post-
operative residuals, left varicocele.  The Board finds that 
the pain and tenderness may be rated by analogy to Diagnostic 
Code 7804, which provides that a 10 percent rating is 
warranted when the scar is painful on examination.  There is, 
however, no basis for a higher rating.  As noted above, there 
is no urinary pathology attributed to post-operative 
residuals, left varicocele and it is not otherwise shown that 
there is additional limitation of function.  There is, 
therefore, no basis for a rating in excess of the 10 percent 
currently in effect.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged ratings for the Veteran's service-connected 
post-operative residuals, left varicocele, is appropriate.  
However, in the present case, the symptoms associated with 
this disorder have remained constant throughout the course of 
the appeal and, as such, staged ratings are not warranted.

There is no evidence that the manifestations of the service-
connected post-operative residuals, left varicocele, are 
unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 237 (1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for the Veteran's service-connected 
post-operative residuals, left varicocele.  As the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application and the 
appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An evaluation in excess of 10 percent for service-connected 
post-operative residuals, left varicocele, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


